UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1476


S. DOUGLAS TAYLOR, MD,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; HEALTH NET FEDERAL SERVICES, LLC,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:11-cv-00268-FL)


Submitted:   December 8, 2014        Decided:   February 20, 2015


Before GREGORY and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey S. Miller, Jacksonville, North Carolina, for Appellant.
Thomas G. Walker, United States Attorney, Matthew L. Fesak,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee United States of
America. Christopher Flynn, CROWELL & MORING LLP, Washington,
D.C.; James R. Holland, Wilmington, North Carolina, Elizabeth
Brooks Scherer, SMITH MOORE LEATHERWOOD LLP, Raleigh, North
Carolina, for Appellee Health Net Federal Services, LLC.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dr. S. Douglas Taylor appeals the district court’s March

19, 2014 grant of the respective motions to dismiss filed by the

defendants, the United States and Health Net Federal Services,

LLC.     After carefully reviewing the district court’s opinion,

the    record,    the    briefs    submitted       by    the    parties,      and    the

applicable    law,      we    affirm   for   the   reasons      set   forth    in     the

convincingly written opinion of the district court.                        Taylor v.

United States, No. 7:11-cv-268-FL (E.D.N.C. March 19, 2014).                           We

dispense     with      oral    argument      because     the    facts    and        legal

contentions      are    adequately     presented    in    the    materials      before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                        - 2 -